DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group VI, claims 8-10 in the reply filed on March 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 have been withdrawn.  Claims 8-10 are currently pending and under examination.

	This application is a continuation of PCT/CN2019/120719, filed November 25,
2019, which claims priority to Chinese Application No. CN201910293167.4, filed April 12,
2019.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically Bacillus thuringiensis strain novonest4, deposited with the CCTCC under Accession No. M2018443.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:

      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Although Applicant has noted on page 3, Brief Summary of the Invention, Paragraph 1, of the Specification that the biological material was deposited according to the Budapest Treaty, a statement that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent is additionally required. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A method for using the strain according to Claim 1, comprising preparing a preparation for degrading carbendazim from an effective dose of a fermentation broth of the strain of Bacillus thuringiensis according to Claim 1, wherein the preparation is used by directly adding the fermentation broth to a system containing the carbendazim.

Claim 8 refers to the strain according to claim 1, however claim 1 is a non-elected and withdrawn claim.  As such, this claim is indefinite, because the strain utilized in the method is unclear.  For the purposes of examination, “the strain according to Claim 1” and “the strain of Bacillus thuringiensis according to Claim 1” is interpreted to include a strain of Bacillus thuringiensis, wherein the Bacillus thuringiensis is Bacillus thuringiensis novonest4, with CCTCC Accession No. M2018443.  
	Additionally with regard to claim 8, the intended use of this claim is unclear.  The method is initially directed to a “method for using the strain according to Claim 1.”  However, the claim then recites that the method comprises preparing a preparation for degrading carbendazim.  Additionally, the claim further recites that the preparation is used by directly adding the fermentation broth to a system containing the carbendazim.  As such, the intended use of this claim is unclear.  
	Further regarding claim 8, this claim is indefinite, because it is unclear what is intended to be encompassed within “an effective dose of a fermentation broth of the strain of Bacillus thuringiensis according to Claim 1.”  It is unclear what amount of fermentation broth is an “effective dose,” and if there is any amount of the strain of Bacillus thuringiensis that is required to be present within this broth. 
	Lastly regarding claim 8, the limitation “wherein the preparation is used by directly adding the fermentation broth to a system containing the carbendazim” is indefinite, because it is 
	Claims 9 and 10 recite in relevant part “wherein the preparation for degrading carbendazim is used concurrently” for the recited uses.  These claims are indefinite, because it is unclear what the preparation is used “concurrently” for, as an intended use of claim 8 is unclear.
	Additionally with regard to claims 9 and 10, these claims are indefinite, because it is unclear what method step(s) are intended to be performed to accomplish the further recited uses. 

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653